PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the appellant, Preston Gibson, raises a sentencing issue that has merit. We affirm the convictions but reverse the sentences and remand for resentencing.
Appellant was convicted of multiple counts of armed robbery, attempted armed robbery, and grand theft. A guidelines scoresheet was calculated listing armed robbery as the primary offense. The scoresheet included eighteen points for possession of a firearm. This was error. See Thomas v. State, 685 So.2d 867 (Fla. 2d DCA 1996); see also Neal v. State, 695 So.2d 496 (Fla. 1st DCA 1997).
Section 921.0014, Florida Statutes (1993), and Florida Rule of Criminal Procedure 3.702 provide that eighteen points are assessed for possession of a firearm while committing any felony other than those enumerated in section 775.087(2), Florida Statutes (1993). Robbery is one of the felonies enumerated in section 775.087(2). Thus, it was error to include eighteen points on appellant’s scoresheet. See Thomas, 685 So.2d at 867; see also Neal, 695 So.2d at 496.
Since the eighteen points should not have been assessed, we reverse the sentences and remand for recalculation of the scoresheet and resentencing.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and ALTENBERND and GREEN, JJ., concur.